Citation Nr: 1233993	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-08 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1979.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection a psychiatric disability is REMANDED to the RO.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.

2.  Evidence associated with the claims file since the February 2003 rating decision was not of record at the time of the February 2003 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for PTSD since the February 2003 final denial is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision in October 2001 denied the Veteran's claim of entitlement to service connection for PTSD, in part on the basis that the evidence of record did not demonstrate a diagnosis of PTSD.  Subsequently, a February 2003 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for PTSD, in part because the evidence did not show a confirmed diagnosis of PTSD.  The relevant evidence of record at the time of the February 2003 rating decision consisted of the Veteran's service medical records, service personnel records, private medical records dated from April 1990 to August 2000, and VA medical records dated from January 2001 to May 2002.
 
The Veteran did not file a notice of disagreement after the February 2003 rating decision.  Therefore, the February 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO determined in July 2009 that new and material evidence was presented to reopen the claim of entitlement to service connection for PTSD, that decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received.

In April 2009, a claim to reopen the issue of entitlement to service connection for PTSD was received.  Evidence of record received since the February 2003 rating decision includes VA medical records and letters dated from October 2007 to June 2012 and statements from the Veteran, his brother, and a friend dated in July 2010, August 2010, and July 2011.  All of the evidence received since the February 2003 rating decision is new in that it was not of record at the time of the February 2003 decision.  In addition, the new evidence includes multiple VA medical records which include diagnoses of PTSD.

Accordingly, the Board finds that the new evidence demonstrates that the Veteran has a current diagnosis of PTSD.  The claim was previous denied because the evidence did not show that the Veteran had a diagnosis of PTSD or a confirmed diagnosis of PTSD.  Therefore, the new evidence includes competent evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  To that extent only, the claim is allowed.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a psychiatric disorder, claimed as both PTSD and a general psychiatric disability such as a depressive disorder or an anxiety disorder.  The Veteran claims that both his psychiatric disability is related to in-service personal assault.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of that evidence include, but are not limited to records from law enforcement authorities; mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

In this case, the Veteran claims that he was assaulted while serving on-board the USS Inchon at some point between July 1978 and September 1978.  The Veteran has submitted lay statements indicating that his behavior was different after he returned from service than before service, however such statements do not provide specific information regarding behavior changes within the period immediately prior to and after the alleged assault.  The Veteran specifically stated in August 2010 that evidence of a behavior change could be found in his service records, such as a charge resulting in 30 days confinement and a charge of being absent without leave (AWOL).  The Veteran's service personnel records show that the Veteran was found to be AWOL on July 28, 1978, and from December 7, 1978, to April 27, 1979, with a subsequent period of confinement.  However, the Veteran's service personnel records show that he was charged with four separate violations of the Uniform Code of Military Justice on four separate dates in February 1978, resulting in 30 days restriction and extra duty.  The Veteran also received further unspecified non-judicial punishment on May 22, 1978 and July 3, 1978, and was reduced to pay grade E-1 in June 1978 for reasons that are not explained in the record.  Accordingly, the Board finds that the there is evidence that the Veteran had a history of in-service misconduct both prior to and after the alleged personal assault.  Therefore, the Board is not capable of determining whether the Veteran's service records document a change in behavior between July 1978 and September 1978 consistent with a personal assault.  The Veteran has not been provided with a VA examination to determine whether any currently diagnosed psychiatric disorder is related to service, or whether his service records document a change in behavior consistent with a personal assault.  Therefore, a medical examination is needed to determine the existence and etiology of any psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Prior to the Veteran's April 2009 claim for PTSD, he had sought and been denied service connection for PTSD on two occasions.  In conjunction with those earlier PTSD claims, the Veteran claimed an entirely different in-service stressor, the death of a friend while they were on leave in Brazil.  The Veteran reported that he and the friend were robbed and that, in the process, the friend had been shot and he had been pistol whipped.  He reported that his friend died in his arms.  While an attempt to verify that stressor was never made in conjunction with the previous adjudications, the Board takes judicial notice of evidence of record indicating that a member of the United States Navy who was assigned to the USS Inchon died while on liberty in Rio de Janeiro on March 10, 1978.  That incident occurred while the Veteran was serving onboard the ship, and is entirely consistent with his original stressor information.  However, the Board notes that the service member's date of death, March 10, 1978, was during a 30 day period when the Veteran was given restricted duty as a result of March 3, 1978, non-judicial punishment.  That restricted duty is not consistent with the Veteran's report of being on "R&R" one week later, which raises credibility issues regarding his report of being present when the service member died.  In addition, the Veteran's service medical records are negative for any reports of the pistol whipping incident, or any treatment consistent with such an injury.  In fact, the Veteran's service medical records show that he was treated for complaints of a back strain due to carrying heavy boxes on March 14, 1978, only four days after the death of his shipmate.  The absence of any commentary whatsoever regarding the Veteran's claimed pistol whipping incident only four days earlier weighs against a finding that the Veteran was present when his shipmate was died.  However, the fact remains that a death resembling that reported by the Veteran is shown to have occurred to one of the Veteran's shipmates while the Veteran was serving onboard the USS Inchon.  The previous medical reports which discussed that stressor did not give diagnoses of PTSD for VA purposes, and the medical reports which do give diagnoses of PTSD do not discuss that stressor.  Accordingly, the medical examination requested must also be expanded to consider whether any diagnosis of PTSD is related to the in-service death of the Veteran's shipmate.  38 C.F.R. § 3.159(c)(4) (2011).

As a final matter, the Board notes that the Veteran's representative claims that service connection is warranted for a psychiatric disorder, other than PTSD, without confirmation of the Veteran's in-service traumatic stressor.  The basis for that claim is that there is medical evidence of record which relates the non-PTSD diagnoses directly to service.  However, the Board notes that the medical evidence in question, a June 2012 letter from a VA physician, specifically relates the Veteran's depression, anxiety, and insomnia to "military sexual trauma."  Accordingly, the medical evidence of record still relates the Veteran's psychiatric disorder to the specific claimed incident of personal assault which is the basis of the PTSD claim.  The evidence of record is not sufficient for the Board to make a determination as to whether the reported incident can be credibly found to have occurred without further medical evidence.  Furthermore, there is no evidence of record that the examiner who wrote the June 2012 letter reviewed the Veteran's service personnel records, which demonstrated a pattern of misconduct prior to the date of the alleged incident.  Therefore, despite the arguments of the Veteran's representative, the Board finds that remand for further development is still warranted.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disability.  The examiner must review the claim file and should note that review in the report.  A complete rationale for all opinions must be provided.  Following a psychiatric examination and a review of the service personnel records, service medical records, and post-service medical records, the examiner must:

a. Provide a full mutiaxial diagnosis pursuant to DSM-IV and list all psychiatric disorders for which the Veteran meets the diagnostic criteria.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which give diagnoses of PTSD.

b. If the Veteran is found to have PTSD, state the specific stressor or stressors which are associated with the diagnosis.

c. If the Veteran is found to have any psychiatric disability which is related to the alleged in-service personal assault, state whether the Veteran's service personnel records and service medical records demonstrate any behavioral changes that are consistent with that claimed stressor.  Those changes may include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The examiner should review the service personnel records which demonstrate episodes of misconduct both prior to and after the alleged incident.

d. If the Veteran is found to have any psychiatric disorder which is related to the death of a fellow service member in Brazil in March 1978, the examiner must explain this finding in light of the Veteran's service personnel and medical records, which indicate that he was likely not present when the incident occurred.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


